DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 it is unclear what the limitations “laterally adjacent wheels” and “longitudinally adjacent wheels” refer to. Amending the claim to recite –two wheels located on the same side of the vehicle body in the lateral direction—and –two wheels located on the same side of the vehicle body in the longitudinal direction— or respectively or not would overcome this rejection. 
Regarding claim 20 the phrase “locking the respective support arm in the using a hydraulic cylinder” however this does not recite what the respective support arm is being locked in by the hydraulic cylinder and is thus unclear. Positively reciting the thing in which the support arm will be locked by the hydraulic cylinder would overcome this rejection. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 fails to further limit the subject matter of the claim because “2.25 times”, as recited in claim 12, is “greater than two times” as recited in claim 13 and claim 13 fails to provide any other limitations not already present in claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5, 11, 14-17, 19, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditty (US 20150259185 A1).
Regarding claim 1 Ditty teaches a support system for a vehicle comprising: a base (FIG. 4: 22; paragraph 27); at least a first and a second support arm (FIG. 3-4: 30, 40, 50, & 60; paragraph 19), each of said first and said second support arm comprising a base end (FIG. 3: 32, 42, 52, 62; paragraph 19) pivotally coupled to said base through a respective hinge assembly (FIG. 3: 26 and surrounding structure; paragraph 28), each of said first and said second support arm further comprising a distal end opposite said base end (FIG. 3: 34, 44, 54, 64; paragraph 19); a respective wheel assembly coupled to each distal end (FIG. 3: 36. 46. 56. 66; paragraphs 19, 20, & 30), each wheel assembly comprising: an independently powered and steerable wheel configured to engage a travel surface (FIG. 1-3: depicted; paragraph 20); a propelling motor configured to drive a respective first support arm between a stowed condition and a deployed condition unaided while said vehicle remains stationary (FIG. 3: 38, 48, 58, 68; paragraph 20) and a steer actuator configured to change an angle of said wheel with respect to a respective support arm (paragraph 47).
Regarding claim 2 Ditty teaches that each wheel assembly is configured to drive one of said first support arm and said second support arm away from the other of said first support arm and said second support arm (FIG. 4: depicted) and configured to drive said distal end away from said base while stationary without scuffing (FIG. 4: depicted).
Regarding claim 3 Ditty teaches a propelling motor configured to drive one of said first support arm and said second support arm away from the other of said first support arm and said second support arm and configured to drive said distal end away from said base while stationary (FIG. 3-4: 38, 48, 58, 68; paragraph 47).

Regarding claim 5 Ditty teaches a double-concave shape in a longitudinal direction, the double concave shape comprising two opposing straight sides and two opposing concave sides (FIG. 6: depicted with the wide sides to which 38, 48, 58, & 68 anchor being concave and the narrow sides being the straight sides).
Regarding claim 11 Ditty teaches a stowed condition where all support arms are in the stowed condition and a deployed condition where all support arms are in the deployed condition a wheel track distance is increased a greater amount than a change in a wheel base distance, the wheel track distance being a distance between laterally adjacent wheels, the wheel base distance being a distance between longitudinally adjacent wheels (FIG. 4: conditions depicted; lateral and longitudinal are relative terms, furthermore structure allows for more alternate configurations of the wheels and support arms).
Regarding claim 14 Ditty teaches an aerial work vehicle comprising: a self-propelled vehicle base (FIG. 1: 22); a telescoping boom pivotally coupled to an upper surface of said vehicle base (FIG. 1: 70; paragraph 21); a plurality of support arms pivotable outwardly from said base in a same plane as said base (FIG. 4: 30, 40, 50, & 60), each of the plurality of support arms comprising: a hinge assembly coupled to a respective corner of said base (FIG. 3: 26 & surrounding structure & analogous unlabeled components in other figures), a portion of said base forming a portion of said hinge assembly (FIG. 3 & 4: depicted); a first end of a support arm body coupled to and forming a portion of said hinge assembly (FIG. 3: 32, 42, 52, & 62); and a wheel assembly (FIG. 3 & 6: 36, 46, 56, & 66) coupled to a second end of said support arm body(FIG. 3: 34, 44, 54, & 64).
Regarding claim 15 Ditty teaches that said wheel assembly comprises: an independently powered and independently steerable wheel configured to engage a travel surface (paragraph 20); a 
Regarding claim 16 Ditty teaches that said aerial work vehicle comprises a wheel base in a longitudinal direction and a wheel track in a lateral direction (FIG. 4: depicted), the wheel base and wheel track being a distance between related wheels, between the stowed condition and the deployed condition a change in a length of the wheel track is greater than a change in the wheel base (FIG. 4: depicted; lateral and longitudinal are relative terms).
	Regarding claim 17 Ditty as modified above teaches that said hinge assembly comprises an asymmetrical parallelogram assembly (FIG. 6: depicted, 60’’’ forming one side, 68 forming a second side, 22 forming a third side, and the piece mounting 68 to 22 forming the fourth side, extending and contracting 68 can allow 60’’’ to be parallel with the mounting piece or 68 to be parallel with 22).
	Regarding claims 19 & 20 Ditty teaches method of operating a construction machine, said method comprising: turning at least one wheel, independently from any other wheel, to a predetermined toe-out orientation; driving the at least one wheel using an associated wheel motor from a stowed condition of a respective support arm to a deployed condition of the respective support arm (paragraphs 29 & 30); locking the respective support arm in any position between a retracted position in a transport mode and an extended position in an operational mode; and controlling steering of the at least one wheel in an operational mode of the construction machine (paragraphs 30 & 31).
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ditty (US 20150259185 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Rilbe (US 4060221 A).
Regarding claim 9 Ditty teaches a double-acting hydraulic cylinder coupled between said base pivot and a flange extension pivot (FIG. 6: 38, 48, 58, & 68), said hydraulic cylinder configured to apply a force to said support arm during low wheel traction conditions (structure allows for this). 
	Additionally, should it be reasoned that the hydraulic cylinders of Ditty are not double-acting as depicted it would have been obvious to a person having ordinary skill in the art to have used a double-acting hydraulic cylinder as taught by Rilbe in order to provide a hydraulic cylinder which is able to move at approximately the same speed outwards and inwards (column 2, lines 16-21). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty (US 20150259185 A1). 
Regarding claims 12 & 13 Ditty does not explicitly teach that the increase in wheel track distance is increased 2.25 times more than a change in the wheel base distance. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to increase the wheel track distance 2.25 times more than a change in the wheel base distance, so as to achieve an optimal vehicle stability and compactness in the deployed and stowed conditions, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. Moreover, Applicant should note that nothing of record, nor known 
Regarding claim 18 Ditty does not explicitly teach that the telescoping boom is extendable to greater than 65.0 meters in length when full extended. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to increase the fully extended telescoping boom arm length to 65.0 meters or greater in order to achieve optimal reach, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty (US 20150259185 A1) in view of Beji (EP 2374635 A1).
Regarding claim 6 Ditty does not teach that said hinge assembly comprises all of a plurality of pivotable connection points including: a base pivot positioned at an intersection of adjacent straight sides and concave sides of said base; a king pin of said base spaced apart from said base pivot; a main pivot positioned at said base end; and an intermediate pivot positioned between said base end and said distal end.
However Beji does teach a hinge assembly comprising a plurality of pivotable connection points including: a base pivot positioned at an intersection of adjacent straight sides and concave sides of said base (FIG. 9: 43); a king pin of said base spaced apart from said base pivot (FIG. 9: 41); a main pivot positioned at said base end (FIG. 9: 42); and an intermediate pivot positioned between said base end and said distal end (FIG. 9: 45). It would have been obvious to a person having ordinary skill in the art 
Regarding claim 7 Ditty as modified above teaches that aid hinge assembly comprises: a main support beam pivotally coupled between said king pin and said main pivot (Beji FIG. 5: 22); a secondary link pivotally coupled between said intermediate pivot and said base pivot (Beji FIG. 5: 23); a portion of the base between said king pin and said base pivot (Beji FIG. 9: depicted); and a portion of said support arm between said main pivot and said intermediate pivot (Beji FIG. 5: depicted).
Regarding claim 8 Ditty as modified above teaches that said support arms comprise a flange extension configured to permit connection of said secondary link and a hydraulic cylinder to said support arm (Beji, FIG. 5: depicted), a wheel extension configured to permit connection of said wheel assembly to said distal end (Beji FIG. 5 depicted; Ditty FIG. 6: depicted), and a wheel notch between said flange extension and said wheel extension configured to reduce interference with said wheel when said wheel is turned (Ditty FIG. 6: depicted), however Ditty as modified above does not explicitly teach that said support arms comprise an I-beam body. However it would have been obvious to a person having ordinary skill in the art to have used an I-beam body for the support arms as Ditty does not specify a specific shape for the support arm bodies and an I-beam would be a suitable shape well known in the art. 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach extendable wheel bases of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616